Citation Nr: 0832274	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee degenerative 
arthritis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left knee degenerative 
arthritis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from August 1977 to August 
1980 and from January 1997 to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision.  

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board 
has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service connected).  

The veteran had a hearing at the RO with a Decision Review 
Officer (DRO) in April 2003.  

In December 2004 and December 2007, the Board remanded the 
issues on appeal to the RO, via the Appeals Management Center 
(AMC) for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected right knee degenerative arthritis 
is shown to be productive of a disability picture that more 
nearly approximates that of moderate impairment.  

3.  The service-connected left knee degenerative arthritis is 
shown to be productive of a disability picture that more 
nearly approximates that of moderate impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating, 
but not more, for the service-connected right knee disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5256, 5257, 5260, 5261, 5262 
(2007).  

2.  The criteria for the assignment of a 20 percent rating, 
but not more, for the service-connected left knee disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5256, 5257, 5260, 5261, 5262 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2003, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the February 2004 Supplemental Statement 
of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for higher initial ratings and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the November 2003 letter, a 
February 2005 letter, and A February 2007 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2003, February 2005, and February 2007 letters 
advised the veteran that VA is responsible for getting 
relevant records from any Federal Agency including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the May 2004 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in February 2007.  

Further, the Board's decision herein grants the claims for 
higher initial ratings to the original effective date.  
Therefore, there is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in April 2002, June 
2003, September 2006, January 2007, September 2007, and March 
2008. 

The veteran had a DRO hearing and he was advised of his right 
to a hearing before the Board, but he waived that right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for higher initial 
ratings for the service-connected right knee and left knee 
disabilities. 



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The May 2002 RO rating decision granted the veteran service 
connection and a 10 percent disability rating for both his 
right knee and his left knee, effective on November 18, 1999, 
under 38 C.F.R. § 4.71a Diagnostic Codes 5003-5262.  

Under 38 C.F.R. § 4.71a Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (no percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight knee on the basis of recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate impairment; and a 30 percent rating 
is assignable for severe impairment.  
 
Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees; a 20 
percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is 
warranted for extension limited to 30 degrees is rated 
disabling; and a 50 percent rating is limited to 45 degrees.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  A 10 percent evaluation is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability; a 20 percent disability rating is warranted 
for malunion of the tibia and fibula with moderate knee or 
ankle disability; and a 30 percent disability rating for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  Nonunion of the tibia and fibula with loose 
motion, requiring a brace, is rated 40 percent disabling.  

At the April 2002 VA examination, the veteran reported having 
constant pain in the left knee and that he did not use any 
assistive devices, i.e. crutches, braces, canes, or 
corrective shoes.  Flexion of the left knee was 110 degrees 
and flexion of the right knee was 120 degrees.  There was no 
fatigue, weakness, lack of endurance, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  There was no ankylosis, 
shortening, or inflammatory arthritis.  He was diagnosed with 
degenerative joint disease of the left knee and the right 
knee. 

The veteran had a June 2003 VA examination when he stated 
that his activity was limited because he could not run, lift, 
or go up and down stairs since it aggravated his knee.  He 
walked with a decided left limp and used a cane.  It was 
noted that he had no dislocation, inflammatory disease, or 
swollen joints.  

There was slight tenderness; however, there was no 
crepitation felt through motion under the patella.  His range 
of motion for the left knee was from 0 degrees to 120 degrees 
and stable.  There was weakness against resistance of the 
examiner compared to the right knee.  His range of motion for 
the right knee was from 0 degrees to 120 degrees and he could 
easily bend knee and weight bearing did not increase pain.  
His pain was marked on motion, and he did not appear to have 
any fatigue or lack of endurance in short steps.  There was 
no evidence of inflammatory arthritis.  

The VA examiner diagnosed degenerative joint disease of the 
left knee with atrophy and slight weakness and mild reduction 
of motion and degenerative joint disease of the right knee 
with mild x-ray changes.  

At the VA examination in September 2006, the veteran reported 
having increased right knee pain with any jarring, walking, 
sitting, and standing and giving way sporadically with no 
swelling.  The Board notes that the VA examination did not 
discuss any range of motion for the knees. 

A January 2007 VA addendum stated that an examination of the 
knee was pointless because the veteran denied injury to his 
knees. 

The veteran had a VA medical examination in September 2007 
when he reported intermittently but frequently using a cane 
for walking.  There were no constitutional symptoms or 
incapacitating episodes of arthritis, but had functional 
limitations on standing and walking.  His joints were not 
deformed or unstable.  He did not have episodes of 
dislocation or subluxation.  His knees had pain, stiffness, 
weakness, effusion, and moderate flare ups.  

In addition, the veteran's right knee gave way and locked one 
to three times a month.  The veteran's functional impairment 
due to pain generally lasted hours up to one to two days and 
he usually benefitted by rest and he increased use of his 
cane.  

On examination, weakness was noted in that the veteran could 
not actually flex against strong resistance but only against 
moderate resistance.  For his right knee the veteran's active 
and passive range of motion for flexion was from 0 to 120 
degrees with pain at 110 degrees; his range of motion against 
strong resistance was 0 to 100 degrees.  There was no 
additional limitation of motion on repetitive use.  

For extension on the right side active, his motion against 
gravity was 0 to -3 degrees, with pain at -3 degrees; passive 
range of motion was from 0 to -3 degrees, with pain at -3 
degrees; and range of motion against strong resistance was 
from 0 to - 3 degrees.  

The veteran's range of motion for flexion of the left knee 
was 0 to 115 degrees with pain at 110 degrees; passive range 
of motion was from 0 degrees to 120 degrees with pain at 110 
degrees; and range of motion against strong resistance was 0 
degrees to 115 degrees.  

For extension on the left side, active motion against gravity 
was 0 to - 3 degrees, with pain at -3 degrees; passive range 
of motion was from 0 to -3 degrees, with pain at -3 degrees; 
and range of motion against strong resistance was from 0 to - 
3 degrees.  

The VA examiner stated that the veteran's knees were stable 
to motion, stable to valgus and varus motion without extra 
motion, and anteriorly/posteriorly stable without extra 
motion.  In addition, the veteran's knees had crepitation, 
clicked or snapped, ground and had patellar abnormality with 
subpatellar tenderness.  The X-ray studies showed mild to 
moderate tricompartmental osteoarthritis.  

The VA March 2008 VA examination was conducted by the same VA 
examiner as the September 2007 VA examination.  The 
examinations were similar in results; the only difference was 
that, at the March 2008 examination, the VA examiner stated 
that the veteran demonstrated nearly full extension actively 
and fully extended the left knee but not the right knee with 
a lag of 5 degrees actively and 3 degrees passively.  
Incoordination was noted on motion except with start up gait 
and getting up and down out of chairs and off the exam table 
but it was mild.  

The VA examiner concluded that the veteran had mild to 
moderate osteoarthritis of the left knee and mild 
osteoarthritis of the right knee with moderate patellofemoral 
syndrome of the left knee greater then the right knee.  It 
only had a mild effect on his shopping and grooming; a 
moderate effect on his chores, recreation, traveling; and a 
severe effect on his exercise and sports.  

The examiner stated that the veteran could not tolerate 
standing more then 5 minutes and could not walk greater then 
50 yards without a cane, usually anything over 25 yards 
requires a cane.  These limitations were primarily due to 
pain, and his weakness was a secondary effect which added to 
his difficulties in performing normal life activities, i.e. 
driving due to poor strength in the right foot and bilateral 
lower extremity cramping.  

Based on the veteran's VA examinations, the Board finds that 
each of the veteran's service-connected right and left knee 
disabilities is shown to be productive of an overall level of 
impairment that currently is more closely reflective of 
moderate incapacity under Diagnostic Code 5262.  

The Board notes that the service-connected right and left 
knee disabilities do not warrant a higher rating under 
Diagnostic Code 5256 for ankylosis of the knee, under 
Diagnostic Code 5257 for instability or recurrent 
subluxation, under Diagnostic Code 5260 for flexion limited 
to 30 degrees, or under Diagnostic Code 5261 for extension 
limited to 20 degrees.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

The Board accordingly finds that a higher initial rating of 
20 percent but not higher for each of the veteran's service-
connected knee disabilities is assignable.  



ORDER

An initial rating of 20 percent for the service-connected 
right knee disability is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  

An initial rating of 20 percent for the service-connected 
left knee disability is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


